Citation Nr: 0635633	
Decision Date: 11/16/06    Archive Date: 11/28/06

DOCKET NO.  04-38 364A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York.


THE ISSUE

Entitlement to service connection for lumbosacral spondylosis 
(claimed as nerve damage).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Paul S. Rubin, Associate Counsel

INTRODUCTION

The veteran had active military service from December 1964 to 
December 1967.   

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2003 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York.  The veteran testified at a Travel Board 
hearing before the undersigned in September 2006.  A 
transcript of that hearing has been associated with the 
claims folder.  
 
During the Board hearing, the veteran withdrew from the 
appeal the issue of service connection for post-traumatic 
stress disorder (PTSD).  See 38 C.F.R. § 20.204(b) (2006).  
Therefore, this matter is not currently before the Board.

In addition, the Board acknowledges the RO's June 1976 rating 
decision that denied service connection for a muscle strain 
of the right thigh on the merits.  This decision was final.  
See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.160(d), 
20.200, 20.302, 20.1103 (2006).  With respect to the present 
issue before the Board of service connection for lumbosacral 
spondylosis, the Board emphasizes that this issue is clearly 
distinguishable from the prior service connection issue 
before the RO, and will therefore be decided on a de novo 
basis.  Thus, application of a new and material evidence 
analysis with respect to the current issue on appeal is not 
warranted.         

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

First, the claims folder already contains VA outpatient 
records from a VA Medical Center (VAMC) in New York, New York 
dated September 2000 to July 2002.  However, at the September 
2006 Board hearing, the veteran indicated that he has 
received treatment since July 2002 to the present for 
lumbosacral spondylosis at the same VAMC in New York, New 
York.  Significantly, the veteran stated that these records 
should record the opinion of a VA treating physician, 
"C.M.," MD, that the veteran's current lumbosacral 
spondylosis and radiculopathy is related to leg numbness and 
swelling he experienced during service.  If this opinion does 
exist, it contrasts with the belief of the January 2003 VA 
examiner who opined that the veteran's current lumbosacral 
spondylosis is not related to his service.  In any event, the 
claims folder does not contain VA treatment records dated 
after July 2002.  

VA's duty to assist includes obtaining records of relevant VA 
medical treatment identified by the veteran.  38 U.S.C.A. § 
5103A(c)(2) (West 2002); 38 C.F.R. § 3.159(c)(2), (c)(3) 
(2006).  See Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA is 
charged with constructive knowledge of evidence generated by 
VA).  Because any record of additional treatment to include a 
nexus opinion for the veteran's lumbosacral spondylosis and 
radiculopathy would be relevant to the current inquiry, the 
RO should take appropriate steps to obtain these records on 
remand. 

Second, the RO should provide the veteran with a Veterans 
Claims Assistance Act of 2000 (VCAA) notice letter that 
complies with United States Court of Appeals for Veterans 
Claims (Court) decision in Dingess v. Nicholson, 19 Vet. App. 
473 (2006).  Specifically, this notice must inform the 
veteran that a disability rating and an effective date for 
the award of benefits will be assigned if service connection 
for lumbosacral spondylosis is awarded, and also must include 
an explanation as to the type of evidence that is needed to 
establish both a disability rating and an effective date.

Accordingly, the case is REMANDED for the following action:

1.	The RO should provide the veteran with 
VCAA notice that complies with the 
recent Court decision in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  
Specifically, this notice must inform 
the veteran that a disability rating 
and an effective date for the award of 
benefits will be assigned if service 
connection for lumbosacral spondylosis 
is awarded, and also must include an 
explanation as to the type of evidence 
that is needed to establish both a 
disability rating and an effective 
date.       

2.	The RO should secure any records of 
medical treatment at the VAMC in New 
York, New York where the veteran was 
treated from July 2002 to the present.  
All attempts to secure these records, and 
any response received, must be documented 
in the claims folder.  If no records are 
available, a response to that effect is 
required and should be associated with 
the claims folder.  The veteran is asked 
to assist, if possible, in obtaining 
these records.     

3.	Upon securing the above VA treatment 
records, if the RO determines that such 
records document a nexus opinion by Dr. 
C.M. as indicated by the veteran at the 
Board hearing, the RO should request that 
the January 2003 VA examiner reassess his 
negative nexus opinion in light of the 
new evidence.  The January 2003 examiner 
should then provide an addendum to his 
previous opinion indicating whether his 
conclusion has changed after 
consideration of the new evidence.  If 
the January 2003 examiner is no longer 
employed by the VA, and the new treatment 
records do in fact reveal a nexus opinion 
connecting the veteran's current back 
disorder to service, then the claims 
folder should be sent to another VA 
examiner to provide a new VA examination 
and opinion.

4.	After completing any additional necessary 
development, the RO should readjudicate 
the issue on appeal, considering any new 
evidence secured.  If the disposition 
remains unfavorable, the RO should 
furnish the veteran and his 
representative with a supplemental 
statement of the case and afford the 
applicable opportunity to respond. 

Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  The appellant has the 
right to submit additional evidence and argument on the 
matter the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
MICHAEL S. SIEGEL
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



